IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRIC'I` OF MARYLAND

DAVID WHYTE,
Plaintif’f,
vs. Civil Action No. ADC-18-3498
WELLS FARGO HOME MORTGAGE,

Defendant.

**********

********$*******************

MEMORANDUM OPINION

Defendant, Wells Fargo Home Mortgage (“Defendant”), moves this Court to dismiss the
Complaint of David Whyte (“Plaintifl”), for violation of the Maryland Mortgage Fraud Protection
Act (“MMFPA”) (Count l), Breach of Contract (Count Il), and Negligence (Count III) (the
“Motion to Dismiss") (ECF No. 6). Aher considering the Motion to Dismiss and the responses
thereto (ECF Nos. lO, 16), the Court finds that no hearing is necessary. See Loc.R. 105.6 (D.Md.
2018). For the reasons stated herein, the Court GRANTS Defendant’s Motion to Dismiss.

FAc'ruAL BACKGRouNn

When reviewing a motion to dismiss, this Court accepts as true the facts alleged in the
challenged complaint. See Aziz v. Alcolac, lnc., 658 F.3d 388, 390 (4th Cir. 2011). On or about
February 25, 2014, PlaintiH` refinanced a home mortgage for his primary residence with Wells
Fargo. ECF No. l-l at 6, 11 3. ln return for receiving a mortgage rate of 3.625%, Plaintifi` was
required to enroll in the Wells Fargo Preferred Payment Plan and open a checking account to allow
automatic withdrawal of the monthly payment due on his mortgage. Id. 111 4_8. Initially the
monthly payment was $4,505 per month and Plaintiff deposited $4,510.00 per month to cover the

withdrawn 1¢1. 11 9.

Sometime prior to June 2017, Wells Fargo adjusted the escrow amount required for the
mortgage payment which resulted in a new monthly payment of $4,595.39. ld. 1[ 10. The increase
in the monthly amount due resulted in a shortfall of $85.39, and no withdrawal occurred. ld. 1|1|
11-12. Wells Fargo did not auto-drah any payments on Plaintift’s mortgage from June 2017
through December 2017, !d. 1[1| 12-13. Plaintili` states he never received any notice of the non-
payment until a foreclosure action was instituted by Wells Fargo on December 4, 2017. ld. 1111 15-
17. Plaintiff then contacted Defendant and was permitted to pay all outstanding arrears and
Defendant dismissed the foreclosure action. Id. 1[1] 18-19. Plaintiff alleges that Defendant reported
Plaintiff’s mortgage late to credit bureaus as well as the foreclosure action. ld. 11 20.

PROCEDURAL BACKG nouND

The original complaint was filed in the Circuit Court for Howard County, and removed by
Defendant on November 13, 2018 (ECF No. l). The parties consented to a Magistrate Judge for
all proceedings, and the case was referred to me on December 19, 2018 (ECF No. 1 1). The Motion
to Dismiss and Responses were filed accordingly (ECF Nos. 6, 10, 16). This matter is now fully
briefed and the Court has reviewed Defendant’s Motion to Dismiss, as well as the responses
thereto. For the following reasons, Defendant’s Motion to Dismiss is GRANTED.

STANDARD oF REvll-:w

Standard for Motion to Dismiss for Failure to State a Claim

The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a complaint, not to
“resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”
King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City of Goldsboro, 178
F.3d 231, 243 (4th Cir. 1999)). A complaint must contain “sut’licient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroji v. lqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists
“when the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Id. An inference of a mere possibility of
misconduct is not sufficient to support a plausible claim. Id. at 679. As stated in Twc)mbly,
“[f]actual allegations must be enough to raise a right to relief above the speculative level.” 550
U.S. at 555. “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked
assertions’ devoid of ‘further factual enhancement.”’ lqbal, 556 U.S. at 678 (intemal citations
omitted). Although when considering a motion to dismiss a court must accept as true all factual
allegations in the complaint, this principle does not apply to legal conclusions couched as factual
allegations Twombly, 550 U.S. at 555.
DlSCUSSlON

Plaintiff argues that Defendant violated the MMFPA by engaging in mortgage fraud
because it knowingly failed to disclose to Whyte that if there was ever a shortfall in his Wells
Fargo Account, the auto-draft would be terminated and Wells Pargo would not auto-draft any
future payments even if there were sufficient funds to pay the mortgage due that month. ECF No.
10 at 5-7. In like terms, Plaintiff alleges Defendant committed a breach of contract because it
agreed to auto-draft payments if there were sufficient funds to make a monthly mortgage payment
and did not provide that if a payment is missed the auto-draft would be canceled. See id. at 7-9.
ln Count IlI, Plaintiff alleges that Wells Fargo was negligent because Wells F argo owed a duty to
Plaintiff to properly manage his preferred payment plan and breached that duty by failing to auto-

draft funds. ECF No. l-l at 12, 1[1{ 31-34.

Violation of MMFPA (Count I)

More simply stated, what Plaintiff is alleging factually is that he did not have sufficient
funds to pay June 2017, but by the next month since he deposited $4,505 in June and $4,505 in
July, he had a total of $9,010 in his account, so Defendant, under the Preferred Payment Plan, had
sufficient funds to withdraw either June’s payment (late) in July or July’s payment in July, since
his monthly amount was increased to $4,595.39. Plaintiff further alleges in his complaint that
although he may have missed one month (June), the excess $4,505 he deposited in June would
have extended the hinds sufficiently to cover the $4,595.39 payments due from July through
December 2017. ECF No. 1-1, 11 13.

In order to evaluate Plaintift`s allegations, the Court necessarily turns to the language of
the contract between the parties, the “Preferred Payment Plan” (ECF No. 6-3).

ln Maryland, when interpreting a contract, courts “seek to ascertain and effectuate the
intention of the contracting parties.” Phoem'x Servs. Ltd. P'ship v. Johns Hoplcins Hosp., 167
Md.App. 327, 391 (2006). In ascertaining the parties’ intent, Maryland adheres to the objective
theory of contract interpretation See Dumbarton Improvement Ass ’n, Inc. v. Druid Ridge
Cemete)y Co. , 434 Md. 37, 51 (2013). The objective theory of contract interpretation requires that
a court

must first determine from the language of the agreement itself what
a reasonable person in the position of the parties would have meant
at the time it was effectuated In addition, when the language of
the contract is plain and unambiguous there is no room for
construction, and a court must presume that the parties meant what
they expressed ln these circumstances, the true test of what is
meant is not what the parties to the conuact intended it to mean, but

what a reasonable person in the position of the parties would have
thought it meant.

Myers v. Kayhoe, 391 Md. 188, 198 (2006) (quoting Denm's v. Fire & Police Emps. 'Ret. Sys., 390
Md. 639, 656-57 (2006)).

The process for determining the intent of the contracting parties is well established in
Maryland. First, a court must ascertain whether the agreement is ambiguous, Language in
a contract “may be ambiguous if it is ‘general’ and may suggest two meanings to a reasonably
prudent layperson.” Pac. lndem. Co. v. Inters!ate Fire & Cas. Co., 302 Md. 383, 389 (1985).
However, this Court has acknowledged that a contract is not ambiguous merely because the parties
disagree as to its meaning. See Fultz v. Sha_#er, 111 Md.App. 278, 299 (1996). Contracts are
interpreted as a whole, and all disputed terms are to be interpreted in context. See Phoenbc
Servs. , 167 Md.App. at 392-93. A court’s next step depends on whether it finds that the contract is
ambiguous or unambiguous

If it finds that acontract is unambiguous, then it must only look to the language of
the contract to determine the intent of the parties. See id. at 392. A court must presume that the
terms expressed in the agreement are what the parties intended, regardless of what the parties may
have meant, but did not state in the contract. Id. When contract language is clear and
unambiguous, there is no room for construction and courts may not consider what the parties
thought the agreement meant. See Gen. Motors Acceptance Corp. v. Dam'els, 303 Md. 254, 261
(1985); see also Phoem‘x Servs., 167 Md.App. at 392. If, on the other hand, a court finds that
the contract is ambiguous, it must follow the second altemative, which is considering parol and/or
extrinsic evidence to determine the parties’ intent when the contract was made. Phoenix
Servs. , 167 Md.App. at 393. It is noted that Plaintiff does not argue that the contract is ambiguous

eliminating the need for parol or extrinsic evidence. Plaintiff avers that the Defendant’s conduct

is fraudulent because it failed to state terms that explain the auto-draft would terminate upon a

default.

The Preferred Payment Plan (“PPP”) is set forth in ECF No. 6-3. The Court does not find
that there is any ambiguity in the language, therefore the Court looks to the language of the contract
to determine the intent of the parties. Phoem°x Servs., 167 Md.App. at 392. The pertinent parts of

the PPP are set forth below.

Monthly: Your monthly payment amount will be withdrawn on your due date
(usually the lst day of every month) or up to 4 days after your due date. The
withdrawal amount will equal the total monthly payment due, including principal,
interest, applicable tax and Insurance payments

Preferred Payment Plan Terms and Conditions

- l authorize Wells Fargo, its authorized representatives and service providers to
initiate electronic withdrawals from my designated account to make monthly
payments on my mortgage

- I understand that 1 will receive confirmation specifying the date the electronic
withdrawals will begin. I understand that 1 will continue to make my payment until
l receive this confirmation and electronic withdrawals begin.

- 1 understand that this authorization and the program services in no way alter or
lessen my obligation under my existing mortgage contract regarding the amount of
monthly payments, when payments are due, the applications of payments, the
assessment of late charges or the determination of delinquencies l must maintain
sufficient funds in my account for withdrawal of my monthly payment.

- I understand that withdrawn funds may not be applied to my mortgage until
sufficient funds have accumulated for a full monthly payment to be made.

~ I understand the electronic withdrawal amount will vary with changes in escrow
or principal and interest components, if applicable.

- I understand that I must provide Wells Fargo notice of at least 10 days for any
requests to modify, change or terminate participation in this program. l understand
that if I modify, change, or terminate participation in the program, I may not realize
the benefits.

- I agree to be bound by the program’s Terms and Conditions, which are stated
here and online.

ECF No. 6-3 at 2.

The PPP unambiguously states that the withdrawal amount of the monthly payment will
equal the total montth payment due. In July 2017, the total monthly payment due was not $4,505
or $4,589.39. The total monthly payment due in July 2017 was at least $9,178.78 (not including
a late fee for June’s missing payment) since it consisted of June’s payment of $4,5 89.39 and July’s
payment of $4,589.39. Plaintiff admits he only deposited $4,505 for each month, see ECF No. 1-
1 at 7-8, 1111 9-11, so even if Defendant had not terminated the auto-withdrawal, there remained
insufficient funds not only for July but for every month that followed through December 2017.
The terms and conditions included above state: “I understand that withdrawn funds may not be
applied to my mortgage until sufiicient funds have accumulated for a full monthly payment to be
made.” ECF No. 6»3 at 2. In this case, there was never sufficient funds on deposit from June 2017
until December 2017. Plaintiff’s assertion that the PPP states that an auto-drafi would occur
“whenever there were sufficient funds to cover a single payment” misconstrues the language of
the contract. ECF No. 10 at 5 (emphasis in original). The language “single payment” does not
exist in the contract.

The fraud Plaintiff alleges in order to meet the elements of a violation of the MMFPA
consists of Defendant’s knowing failure to disclose to Plaintiff that if there was ever a shortfall in
his Wells Fargo Account, the auto-drafi would be terminated and Wells Fargo would not auto-
drafi any future payments even if there were sufficient funds to pay the mortgage due that month.
Plaintiii` here fails to read the plain language of the contract. Even if Defendant did knowingly
terminate the auto-drafi, Plaintiff agreed to the terms and conditions that stated that withdrawn
funds would not be applied to his mortgage until sufficient funds have accumulated for the total

monthly amount due. By Plaintiff`s own admissions, he never had sufficient funds from June 2017

through December 2017. Under the terms and conditions of the contract, Plaintiff agreed that
Defendant would not auto-drafi his account until sufficient funds were on deposit. Plaintiff also
never submitted any evidence to support that Defendant actually terminated the auto~draft. ln
fact, the evidence clearly shows that under the contract, it was Plaintiff who prevented the auto-
drafi by having insufficient funds in the account. lt was Plaintiff`s breach of contract that resulted
in the termination of the auto-draft from June through December 2017.

There being no ambiguity in the language of the contract, “there is no room for
construction, and a court must presume that the parties meant what they expressed.” Gen. Motors
Acceptance Corp., 303 Md. at 261. On its face, Count l of the Complaint fails to allege sufficient
facts to survive a motion to dismiss A complaint cannot suffice “if it tenders ‘naked assertions’
devoid of ‘further factual enhancement.”’ Iqbal, 556 U.S. at 678. Although when considering a
motion to dismiss a court must accept as true all factual allegations in the complaint, this principle
does not apply to legal conclusions couched as factual allegations Twombly, 550 U.S. at 555.
Even accepting all the alleged facts as true, the Motion to Dismiss is GRANTED as to Count l.

Breach of Contract (Count Il)

In Count 11, breach of contract, Plaintiff alleges Defendant breached the agreement by not
auto-drafting his payments ECF No. 1-1 at 11-12, 1111 26-30. As stated above, the contract
language was not ambiguous A plain reading of the language stated that Defendant would auto-
draft the monthly payments so long as Plaintiff had sufficient funds available in his account to pay
the monthly payment that was due. Plaintiff`, by his own admission, failed to provide sufficient
funds in his account once his mortgage amount was increased from $4,505 per month to $4,589.39
per month (June-December 2017). ECF No. 1-1 at 7-8, 1111 9-1 l; ECF No. 10 at 4. lt was Plaintiff

who breached the agreement There is no evidence that Defendant terminated the auto-draft and

even if Defendant did automatically terminate the auto»draft, it was the direct result of Plaintiffs
failure to provide sufficient funds There is no language in the contract that states that Defendant
is obligated to auto-drafi any amount other than, or less than, what is due, For the reasons stated
above, the Motion to Dismiss Count II of the Complaint is GRANTED.

Negligence (Count IlI)

PlaintiH` did not respond to the Motion to Dismiss Count 111. See ECF No. 10. It is clear
however, that Defendant is correct. Maryland does not recognize a cause of action for negligence
arising solely from a contractual relationship between two parties Lawyers Title lns. Corp. v. Rex
Title Corp., 282 F.3d 292, 293-94 (4th Cir. 2002) (citing Heckrotte v. Riddle, 224 Md. 591 (1961)).
There being no allegations that would provide an exception to this rule, the Motion to Dismiss as
to Count III is GRAN'I'ED.

ln conclusion, for the reasons stated herein, Defendant’s Motion to Dismiss is GRANTED

as to Counts I, II and IIl. A separate order will follow.

Date: (
A. David Co
United States Magistrate Judge

